NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted February 3, 2022 *
                               Decided February 7, 2022

                                        Before

                   MICHAEL S. KANNE, Circuit Judge

                   DIANE P. WOOD, Circuit Judge

                   CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 20-2109

EMON HOLLINS,                                    Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Western District of
                                                 Wisconsin.
      v.
                                                 No. 17-cv-738-jdp
CITY OF MADISON, et al.,
      Defendants-Appellees.                      James D. Peterson,
                                                 Chief Judge.

                                      ORDER

       Emon Hollins was a parolee living in Madison, Wisconsin, when he sued law
enforcement officials under 42 U.S.C. § 1983 over his inclusion in Madison’s “focused
deterrence program.” This program, which is intended to reduce recidivism, entails
heightened surveillance of selected offenders, but it also provides them with greater

      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2109                                                                       Page 2

access to educational, housing, transportation, substance-abuse, and mental-health
resources. Relevant to this appeal, Hollins contends that his inclusion in the program
violated his right to equal protection and due process. We rejected similar challenges to
Madison’s program in Alston v. City of Madison, 853 F.3d 901, 906–10 (7th Cir. 2017).
Relying on Alston, the district court entered summary judgment against Hollins.
Because Hollins did not offer any evidence suggesting that the defendants violated his
constitutional rights, we affirm.

                                     I. Background

      In 2011, Madison launched its “focused deterrence program” to address the
problem of repeat violent offenders. The city created a local unit that nominates
candidates for the program based on the recency, frequency, and severity of a
candidate’s crimes; the police resources already devoted to the candidate; and the
reasons to believe that the candidate was reoffending.

        Hollins was one of the first offenders selected for the program in 2011.
Investigators presented to the selection committee information about Hollins and 17
other candidates regarding the above factors. First, they gave the committee a “short
form” summarizing each candidate. These short forms identified candidates by
number—omitting name and race—and criminal history. (Investigators created for their
own files “long forms” that included each candidate’s name and race.) They also gave
committee members oral reports on the candidates, which included the number of their
police contacts and victims, but not race. (One committee member initially said that she
received this information about police contacts from the “forms,” but she later corrected
herself to say that she received that information only “orally.”) All committee members
attest that they never saw racial identifiers. After reviewing the investigators’
presentations, the committee selected 10 participants; eight of these participants,
including Hollins, were African American; one was white, and the last, Latino.

        Participants attended a meeting where they learned of their selection into the
program, its increased monitoring, and the availability of community resources. Shortly
after attending this meeting, Hollins was arrested by his probation agent, who sought
revocation of Hollins’s probation for threatening violence. His probation was revoked
in 2012.

      Hollins sued the investigators and members of Madison’s police department,
Wisconsin’s Department of Corrections, and the selection committee for violating his
No. 20-2109                                                                        Page 3

constitutional right to equal protection and due process. Some defendants moved for
summary judgment, which the district court entered. Hollins conceded that the ruling
applied to all defendants, and the court entered judgment against him.

                                       II. Analysis

       We review summary judgment de novo, construing the record in Hollins's favor.
See Chicago Tchrs. Union v. Bd. of Educ., 14 F.4th 650, 654 (7th Cir. 2021).

       A. Equal Protection

       Hollins first argues that the defendants violated his right to equal protection by
placing him and other African Americans in the program. A program that “has a
disproportionately adverse effect upon a racial minority … is unconstitutional under
the Equal Protection Clause only if that impact can be traced to a discriminatory
purpose.” Pers. Admin. of Mass. v. Feeney, 442 U.S. 256, 272 (1979). Hollins contends that
he has presented evidence of an adverse racial effect (statistics and comparators) and
discriminatory purpose (the committee knew his race and was motivated by it).
Although the parties debate whether Hollins furnished sufficient evidence of an
adverse racial effect, we will assume that he has. Hollins cannot get past summary
judgment, however, because he lacks adequate evidence to show that investigators and
committee members selected him because of his race.

       Hollins contends that he supplied evidence that the committee was aware of his
race and acted upon that knowledge. He points to the committee member who initially
attested that she received information about police contacts from the “forms” that unit
investigators provided. Hollins speculates that she is referring to the “long form”
(which included race), and then concludes that this member and the committee, aware
that he is an African American, included him in the program because of his race.

       This reasoning has two flaws. First, the committee member’s statement does not
support an inference that she knew Hollins’s race. In construing the evidence in
Hollins’s favor, we will ignore the committee member’s later clarification that she
learned about police contacts “orally” and not from the “forms.” Even so, her initial
statement—that she received information about police contacts from the “forms”—does
not specify whether it was the short form (which all agree omitted race) or the long
form (which included race). Without additional evidence, which Hollins lacks, a
factfinder would have to speculate which “form” she meant. But speculation is not a
No. 20-2109                                                                            Page 4

permissible ground for an inference. Herzog v. Graphic Packaging Int'l, Inc., 742 F.3d 802,
806 (7th Cir. 2014). Second, even if we assume that the committee member received the
long form—and thus learned of Hollins’s race—this knowledge alone does not support
a rational inference that race motivated the decision to select Hollins. “[T]he mere
awareness … of race should not be mistaken for racially discriminatory intent or for
proof of an equal protection violation.” Doe ex rel. Doe v. Lower Merion Sch. Dist., 665
F.3d 524, 548 (3d Cir. 2011); see also Dep't of Homeland Sec. v. Regents of the Univ. of Cal.,
140 S. Ct. 1891, 1915 (2020); Lisle v. Welborn, 933 F.3d 705, 720 (7th Cir. 2019).

       Hollins next addresses a variation on his claim about equal protection: a “class of
one” theory. See Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000). But Hollins cannot
prevail on this theory unless he can show the lack of a rational basis for his selection in
a discretionary program. See Engquist v. Or. Dep’t of Agric., 553 U.S. 591, 604 (2008). He
does not dispute that he has a lengthy history of violent offenses, victims, and police
contacts. Nor does he plausibly contend that including him in this program for these
reasons is irrational. Thus his class-of-one claim fails. See id. Hollins responds that the
defendants treated him as a class of one by “lying” about selection criteria and placing
him in the program arbitrarily. He points to an early report about the program
describing it as designed for the most violent offenders, a group to which he believes he
does not belong. He concludes that a jury could reasonably find that, because he does
not meet this original criterion, his placement in the program is unconstitutional. But as
we just explained, Hollins has not furnished evidence that his inclusion in the program
based on the criteria actually used was irrational. Therefore the claim lacks merit.

       B. Due Process Claim

       Lastly, Hollins contends that his placement in the program violated his right to
due process because it harmed his reputation. He believes that he has met the stigma-
plus test of Paul v. Davis, 424 U.S. 693, 709 (1976). He argues that, in addition to the
stigma from inclusion in the program, his rights were altered in two ways: He had to
contact his probation agent more frequently, and his parole was revoked (because of
ex parte contacts with judges that, he claims, his inclusion in the program allows).

       Hollins’s claim does not pass the stigma-plus test. We accept that inclusion in the
program necessarily labels a participant a “repeat violent offender,” a label that
“[w]ithout question … harms one’s reputation.” Alston, 853 F.3d at 909. But Hollins’s
rights were not altered. First, increased scrutiny from his probation officer did not alter
his rights because probationers do not have a protected interest in avoiding reasonable
No. 20-2109                                                                       Page 5

monitoring from these officers. Id. at 910. Second, Hollins’s assertion that judges may
receive ex parte contacts about offenders in the program is unsubstantiated. In any case,
Hollins’s parole revocation has never been overturned; unless and until it is, Heck v.
Humphrey bars a claim for damages based on allegations that such contacts led to his re-
imprisonment after revocation. 512 U.S. 477, 486–87 (1994) (barring § 1983 claims that
necessarily imply the invalidity of a sentence). See Alston, 853 F.3d at 910.

      Hollins’s other contentions in the district court were not developed on appeal.

                                                                             AFFIRMED